In an action, inter alia, to recover damages for breach of a construction contract, the plaintiff appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Queens County (Corrado, J.), dated October 5, 1989, as denied that branch of its motion which was, in effect, for reargument of the defendant’s prior motion for summary judgment dismissing the complaint which, on appeal, was granted by an order of this court, dated March 26, 1984 (see, Herman H Schwartz, Inc. v City of New York, 100 AD2d 610).
Ordered that the appeal is dismissed, with costs.
That branch of the plaintiff’s motion which was purportedly for leave to "reargue, renew and rehear” was, in effect, only a request for reargument (see, Fucci v Town of Oyster Bay, 170 AD2d 646; Quirindongo v Quirindongo, 148 AD2d 516, 517; DeFreitas v Board of Educ., 129 AD2d 672). Since no appeal lies from an order denying reargument, the plaintiff’s appeal, which is limited to so much of the order as denied that branch of its motion which was for reargument, must be dismissed (see, Quirindongo v Quirindongo, supra; DeFreitas v Board of Educ., supra). Lawrence, J. P., Eiber, Balletta and Ritter, JJ., concur.